Voto particular disidente emitido por la
Juez Asociada Se-ñora Rodríguez Rodríguez.
Es inaceptable que algunos miem-bros de esta Curia continúen con la vieja práctica de mantener aguan-tado los recursos ante nuestra con-sideración sin razón válida alguna, exponiendo a las partes a dilaciones y gastos innecesarios.(1)
Una vez más me veo obligada a disentir, vehemente-mente, del curso de acción que toma una mayoría de este *143Tribunal. Con la certificación de la resolución que precede no sólo se provee para la celebración de una vista oral, a todas luces innecesaria, sino que se consuma la ufanía de un poder ejercido desde la arbitrariedad, cuyo ejercicio, además, socava la maltrecha legitimidad de este Foro. Tristemente, “si se tratara únicamente de quién tiene más votos ahí acabaría la discusión”. H. Meléndez Juarbe, Crisis política y el Tribunal Supremo en Derecho al derecho: intersticios y grietas del poder judicial en Puerto Rico, (E. Fontánez Torres y H. Meléndez Juarbe, eds.), Cabo Rojo, Editora Educación Emergente, 2012, pág. 141. Pero dado que la discusión no finaliza ahí, y que lo que está en juego es la autoridad y la legitimidad de este Foro, suscribo este voto particular disidente, puntualizando el azaroso trámite que subyace a la desacertada determinación que una ma-yoría de este Tribunal hoy avala.
i — I
El 29 de agosto de 2012, hace más de tres años, se pre-sentó ante este Tribunal un recurso de certiorari en el caso Banco Bilbao Vizcaya et al. v. E.L.A., CC-2012-0767. En éste se planteaba la controversia que las preguntas certifi-cadas en la Resolución que antecede, de manera un tanto redundante, recogen, a saber: “¿Procede utilizar el resul-tado favorable del imputado en la acción penal para dispo-ner sumariamente de la acción civil de confiscación, a la luz de las disposiciones vigentes de la Ley Núm. 119-2011? [...] ¿Debe condicionarse la confiscación civil de la propie-dad a que el Estado haya logrado una convicción criminal?”. Véase Resolución, ante, pág. 119. Así las cosas, el 25 de enero de 2013, en reconsideración, este Tribunal expidió el recurso en cuestión.
Poco después, sin embargo, en atención al alud de casos que planteaban controversias análogas, este Tribunal dis-puso para la consolidación del referido recurso con otros que *144versaban, esencialmente, sobre el mismo asunto. Valga se-ñalar que el último de estos recursos, Mapfre Praico Ins. Co. et al. v. E.L.A., CC-2013-1077, fue presentado el 6 de diciem-bre de 2013 y expedido el 3 de febrero de 2014.(2) Como se dijo, los ocho recursos de epígrafe versan sobre lo mismo, esto es: la relación entre un proceso de confiscación con el encausamiento penal concomitante a éste, en el contexto de una demanda de impugnación de aquél al amparo de la Ley Núm. 119 de 12 de julio de 2011, Ley Uniforme de Confisca-ciones de 2011, 34 LPRA secs. 1724-1724w.(3) Se colige, pues, que este Tribunal tuvo ante sí la controversia medular que suscitan los casos consolidados desde hace poco más de tres años. Ello, además, supone que durante el transcurso *145de esos años este Tribunal examinó innúmeros alegatos so-bre el particular, los cuales les permitieron a sus distintos miembros reflexionar sobre las cuestiones jurídicas en cuestión. Es decir, la controversia para la cual hoy una ma-yoría de este Tribunal inopinadamente convoca una vista oral ha sido harto argumentada por las partes durante más de un trienio. Ante esto, habría que preguntarse, ¿qué razo-nes, entonces, justifican la celebración de una vista a estas alturas? Ensayar una contestación a tal interrogante, como mínimo, requiere hacer un breve recuento del trámite que han seguido estos casos consolidados.
I — 1
El Juez Asociado que tuvo a su cargo los casos consoli-dados que nos ocupan circuló su borrador de ponencia el 11 de febrero de 2015. Circulada ésta, la mayoría de los miem-bros de este Tribunal se acogieron al término reglamenta-rio, con tal de poder estudiar la misma con rigor y emitir el voto correspondiente. Así, transcurridos los términos, quedó claro que el saldo de votos no favorecía la postura del Juez ponente. “Votos”, puesto que, en efecto, una mayoría de este Tribunal había emitido su voto en torno a la ponen-cia circulada. Esto es, había evaluado la controversia en los méritos y asumido una postura respecto a ésta. Ante esta situación, la ponencia circulada no podía certificarse como opinión del Tribunal, habida cuenta de que no contaba con los votos suficientes. Procedía, entonces, en rigor, que el Juez Asociado ponente devolviera el expediente a la Jueza Presidenta para que ésta lo asignara a uno de los Jueces cuya postura fue mayoritaria. Este, a su vez, debía emitir un dictamen que reflejara el criterio mayoritario.
Sin embargo, sorpresivamente, en la tarde de ese mismo día, se circuló un memorando en virtud del cual el Juez ponente retiraba su borrador y proponía la celebración de una vista oral. Ello, cuando al menos ocho de los miembros *146de este Tribunal ya habían emitido su voto respecto a la ponencia en cuestión. Es decir, la propuesta del Juez po-nente no solamente es contraria al procedimiento que se ha seguido en esta Curia desde siempre, sino que, ade-más, resulta extravagante, puesto que una mayoría de este Tribunal ya ha reflexionado y asumido una postura respecto a la controversia que suscitan los casos de epígrafe. Dicho lo anterior, habría que volver sobre la in-terrogante antes señalada, ¿qué razones justifican la cele-bración de una vista oral a estas alturas, cuando la ma-yoría de los integrantes de este Foro ya ha pasado juicio sobre la controversia que nos ocupa? A modo de contesta-ción, baste con señalar que las actuaciones de esa mayo-ría son tanto más elocuentes que cualquier contestación puntual.
Así, en consideración de lo anterior, e indignada con el proceder de esa mayoría, disiento.
HH HH i — I
En cuanto a los méritos de la celebración de la vista oral, es menester señalar, de entrada, que “[l]os beneficios de [ésta] para ilustrar al Tribunal y esclarecer [una] con-troversia son indudables”. Brito Díaz et al. v. Bioculture et al., 184 DPR 350, 355 (2012) (Martínez Torres, J., voto de conformidad). Ello, claro está, presupone que los juzgado-res que se beneficiarán de la misma aún no tienen un cri-terio formado sobre la controversia en virtud de la cual se ha de celebrar ésta. Hoy, sin embargo, una mayoría de este Tribunal dispone para la celebración de una vista oral aun cuando sus miembros ya han evaluado en los méritos la controversia que en ésta se pretende discutir y expresaron su postura, algunos por escrito. Es decir, esta vista oral no podrá “ilustrar” a este Tribunal ni “esclarecer” la contro-versia, dado que ésta ya fue debidamente evaluada y juz-gada por los miembros de este Foro. Máxime cuando se *147tienen en cuenta los múltiples alegatos presentados por las partes discutiendo con rigor los méritos de la controversia.
Por otra parte, es preciso destacar que, aun reconociendo el valor que bien pudieran tener las vistas orales en la ad-judicación de ciertas controversias, no se debe perder de vista que el uso indiscriminado de éstas puede redundar en la dilación injustificada de los procedimientos, lo que, a su vez, puede aumentar los costos para las partes.(4) Es inne-gable, pues, que, dadas las circunstancias que rodean la re-solución que hoy se certifica, la celebración de la vista oral que ésta hace viable en este caso en particular, supone gas-tos adicionales para las partes, quienes llevan enfrascadas numerosos años en la litigación de estos casos. Es decir, la resolución que antecede desatiende las consideraciones que han de guiar a este Tribunal en la celebración de vistas orales.
Asimismo, es desconcertante la determinación de descon-solidar dos de los casos de epígrafe para la celebración de la vista en cuestión. Ante todo, ¿qué criterios utilizó la mayoría para privilegiar a estos litigantes a expensas de los demás? ¿Qué razones justifican permitir que los litigantes de los casos desconsolidados participen en una vista oral y, a la vez, negar tal oportunidad a las demás partes, quienes opor-tunamente presentaron ante este Tribunal recursos plante-ando controversias análogas? Dada la ausencia de criterios específicos o razones fundamentadas, no queda más que in-ferir que se trata de una determinación arbitraria cuya jus-tificación ulterior no es más que un mero “porque sí”.
Por último, llamo la atención a que la vista oral en cues-*148tión se celebrará el 1 de marzo de 2016. Esto es, poco menos de cuatro meses desde la certificación de la resolución que antecede, y más de dos años desde que el último de los casos consolidados quedara sometido para adjudicación en los mé-ritos, el 11 de agosto de 2014. Aun partiendo de la premisa de que la celebración de esta vista oral fuera imperativa, cabría preguntarse ¿por qué esperar casi cuatro meses para la celebración de ésta? Al final, se trata de un ejercicio tosco del poder que no precisa razones, puesto que se sabe arbitrario. Se trata, pues, de un poder que se regodea en la complacencia de su arbitrariedad.
IV
Esta no es la primera vez que una mayoría de este Tribunal se vale de mecanismos procesales para adelantar sus objetivos o ejercer presiones indebidas en la tramita-ción ordinaria de los procedimientos judiciales. Es decir, la Resolución que hoy avala una mayoría de este Tribunal no es más que otro capítulo en la triste historia reciente de este Foro. Sin embargo, en esta ocasión, tal proceder está revestido de matices particulares; éstos, a su vez, remiten a la atropellada e irregular tramitación de los casos de epígrafe. Como se dijo, las actuaciones de la mayoría son tanto o más elocuentes que cualquier constatación verbal. En consecuencia, he procurado exponer someramente los pormenores de dicho trámite con tal de contextualizar de-bidamente este disenso. Que no quepa duda: hoy este Tribunal, injustificada y arbitrariamente, apartándose del trámite usual, desatiende el criterio que prevaleció ya en este caso, y opta por dilatar aún más la resolución de una controversia, sin tomar en consideración los gastos que esto conlleva para las partes y los efectos nocivos que sur-ten las dilaciones innecesarias sobre la legitimidad de este Foro. Así, puesto que rechazo actitudes y comportamientos *149liliputienses de aquéllos que son incapaces de ser conse-cuentes con lo que predican, disiento.

 Cortés et al. v. Wesleyan Academy, 192 DPR 947, 953 (2015) (Rivera García, J., voto particular de conformidad).


 Con tal de ilustrar cabalmente la tramitación de los recursos pertinentes, conviene consignar las fechas en que éstos fueron presentados, expedidos, consolida-dos y quedaron sometidos para adjudicación en los méritos.
1. Banco Bilbao Vizcaya et al. v. E.L.A., CC-2012-0767: sometido el 29 de agosto de 2012, expedido el 25 de enero de 2013, consolidado el 25 de octubre de 2013 y sometido para adjudicación el 9 de mayo de 2014.
2. José Antonio Cruz López v. E.L.A. et al., CC-2012-0886: presentado el 1 de octubre de 2012, expedido el 25 de enero de 2013, consolidado el 25 de octubre de 2013 y sometido para adjudicación el 9 de mayo de 2014.
3. Orlando Rodríguez Rodríguez v. E.L.A. et al., CC-2012-0922: presentado el 15 de octubre de 2012, expedido el 22 de febrero de 2013, consolidado el 25 de octubre de 2013, y sometido para adjudicación el 9 de mayo de 2014.
4. Reliable Financial Services, Inc., et al. v. E.L.A., CC-2013-0541: presentado el 2 de julio de 2013, expedido el 25 de octubre de 2013, consolidado el 28 de febrero de
2014 y sometido para adjudicación el 11 de agosto de 2014.
5. William Morales Rosario v. E.L.A., CC-2013-0560: presentado el 8 de Julio de 2013, expedido el 28 de febrero de 2014 (en reconsideración), consolidado el 25 de agosto de 2014 y sometido para adjudicación el 11 de agosto die 2014.
6. Reynaldo Ayala Villanueva et al. v. E.L.A., CC-2013-0572: presentado el 10 de julio de 2013, expedido el 22 de noviembre de 2013; consolidado con los demás casos el 25 de agosto de 2014 y sometido para adjudicación el 11 de agosto de 2014.
7. María del C. Acevedo Márquez v. E.L.A., CC-2013-0730: presentado el 30 de agosto de 2013, expedido y consolidado el 13 de diciembre de 2013 (en reconsidera-ción), y sometido para adjudicación el 11 de agosto de 2014.
8. Mapfre Praico Ins. Co. et al. v. E.L.A., CC-2013-1077: presentado el 6 de diciembre de 2013, expedido y consolidado el 3 de febrero de 2014, y sometido para adjudicación el 11 de agosto de 2014.


 Por otra parte, resulta imperativo señalar que, al margen de los casos de epígrafe, ante este Tribunal penden un sinnúmero de casos que presentan controver-sias análogas, por no decir idénticas. Por lo tanto, la dilación de los recursos en cuestión surte efectos colaterales sobre la oportuna y efectiva disposición de otros. Esto, además, incrementa significativamente la carga de trabajo de este Tribunal, la cual bien puede entorpecer la disposición de recursos no relacionados con la contro-versia que nos atañe.


 Véase R. J. Martineau, The Value of Appellate Oral Argument: A Challenge to the Conventional Wisdom, 72 Iowa L. Rev. 1, 33 (1986) (“Oral arguments can and should continue to have a significant role in the appellate process. However, unless its real purpose is understood and it is used only in those cases in which that purpose can be served, it will delay the disposition of cases and increase expenses”). Véase, también, R. Bader Ginsburg, Remarks on Appellate Advocacy, 50 S.C. L. Rev. 567, 570 (1999) (“A last word on oral argument. In my view it is in most cases a hold-the-line operation. In over eighteen years on the bench, I have seen few victories snatched at oral argument from a total defeat the judges had anticipated on the basis of the briefs”).